Citation Nr: 0006625	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for bronchitis, including 
as claimed secondary to nicotine dependency.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the RO.  

The veteran testified at a personal hearing at the RO in 
August 1997.  

The Board remanded the case in September 1998 and April 1999.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current lung disability manifested by bronchitis 
due to nicotine dependence or other disease or injury which 
was incurred in or aggravated by active service.  



CONCLUSION OF LAW

The veteran's claim of service connection for bronchitis, 
including as secondary to nicotine dependency is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a), 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained hereinbelow, the Board 
finds that his claim is not well grounded.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  The regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well-grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The General Counsel of VA has held that tobacco use does not 
constitute drug abuse and that secondary service connection 
can be granted for a disability due to nicotine dependence 
arising in service.  VAOPGCPREC 2-93 and VAOPGCPREC 19-97, 
respectively.  Public Law No. 105-178, "Transportation 
Equity Act for the 21st Century" (TEA 21), signed by the 
President on June 9, 1998, amended 38 U.S.C.A. §§ 1110 and 
1131 to preclude payment of VA compensation for disability 
resulting from a tobacco-related disease or injury that 
became manifest during a veteran's military service or to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1112 or 1116.  On July 22, 1998, 
the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act), 
Public Law No. 105-206, which struck out provisions of Public 
Law No. 105-178 concerning the amendment to 38 U.S.C.A. §§ 
1110 and 1131 and inserted a new section that prohibited 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  The new section, to be codified at 38 U.S.C.A. § 
1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.  

The changes made by Public Law No. 105-206 apply to claims 
filed after June 9, 1998, and do not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  Here, 
the veteran filed his claim for payment of compensation for 
tobacco-related disabilities in August 1996.  Hence, the 
changes made by Public Law No. 105-206 are not for 
application in this case.  

In this case, a careful review of the service medical records 
shows that, in June 1965, the veteran was seen for complaints 
of cough and tight chest and had an assessment of bronchitis.  
The service medical records also show treatment for 
pneumonia, left lower lung in May 1968.  On separation 
examination in November 1968, a history of pain or pressure 
in the chest associated with pneumonia in May 1968, treated, 
no complications and no sequelae, was noted.   However, a 
chest x-ray study was negative and the clinical evaluation of 
the lungs and chest was normal.  

The post service VA and private medical records show actual 
treatment for chronic bronchitis beginning many years after 
service.  The veteran has testified that he first started 
smoking during service in 1965 and smoked two or more packs 
of cigarettes each day during service.  However, there is no 
medical evidence to establish a diagnosis of nicotine 
dependence due to smoking in service.  No competent evidence 
has been submitted to show that the veteran has any current 
lung disability including chronic due to other disease or 
injury in service.  

The record does include that an August 1996 statement of 
Robert C. Brethauer, M.D., who noted that the veteran had 
related a history of having started smoking while in service 
and having problems with cough, shortness of breath and 
wheezing since he was about 20 years old.  The examiner noted 
that private hospital records dated in March and April 1996 
had been reviewed.  The diagnosis was that of chronic 
bronchitis; however, the doctor did not offer an informed 
medical opinion that linked the diagnosed chronic bronchitis 
to disease or injury in service or to nicotine dependence due 
to tobacco use that began while in service.  

The statements of the veteran in the claims folder are to the 
effect that his chronic bronchitis are due to tobacco use in 
service.  These lay assertions alone are not sufficient to 
establish a well-grounded claim of service connection for a 
lung disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the veteran's claim of service 
connection for chronic bronchitis is not well grounded.  In 
this case, there is no competent evidence linking the chronic 
bronchitis to any incident in service, including nicotine 
dependence due to tobacco use.  Therefore, the second prong 
of Caluza has not been met with regard to the claim.  

Lacking such medical evidence of a nexus, the claim of 
service connection for chronic bronchitis is not plausible.  
Under the circumstances, the veteran's claim must be denied 
as not well grounded.  



ORDER

Entitlement to service connection for bronchitis, including 
as secondary to nicotine dependency is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

